DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,454 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,159,454 B2
Claim 21, A network computing device to accelerate workloads of an edge device, the network computing device comprising: processor circuitry; accelerator circuitry; memory to store a request from the edge device; and communication circuitry to: expose a first type of function as a service (FaaS) operation or a second type of FaaS operation to the edge device; select one of the processor circuitry or the accelerator circuitry to process the first type of FaaS operation or the second type of FaaS operation included in the request; and forward the request to the selected one of the processor circuitry or the accelerator circuitry.
Claim 1 A network computing device for accelerating edge device workloads, the network computing device comprising: a compute engine; a processor platform including at least one processor that supports a plurality of non-accelerated function-as-a-service (FaaS) operations; an accelerated platform including an accelerator that supports a plurality of accelerated FaaS operations; and communication circuitry to: identify an accelerated FaaS operation that is to be performed on at least a portion of a request received from an endpoint computing device; identify compute requirements for the identified accelerated FaaS operation; select, based on the identified compute requirements, a platform to process the request from either the processor platform or the accelerated platform; forward the received request to the selected platform; and transmit, in response to a determination that the identified accelerated FaaS operation has completed, a response to the endpoint computing device that includes a result of the identified accelerated FaaS operation.
Claim 29, At least one machine readable storage device or storage disk comprising instructions that, when executed, cause a network computing device to at least: expose a first type of function as a service (FaaS) operation or a second type of FaaS operation to an edge device; select one of processor circuitry or accelerator circuitry to process the first type of FaaS operation or the second type of FaaS operation included in a request; and transmit the request to the selected one of the processor circuitry or the accelerator circuitry.
11. One or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a network computing device to: identify an accelerated function-as-a-service (FaaS) operation that is to be performed on at least a portion of a request received from an endpoint computing device; identify compute requirements for the identified accelerated FaaS operation; select, based on the identified compute requirements, a platform to process the request from either (i) a processor platform of the network computing device that includes at least one processor that supports a plurality of non-accelerated FaaS operations or (ii) an accelerated platform of the network computing device that includes an accelerator that supports a plurality of accelerated FaaS operations; forward the received request to the selected platform; and transmit, in response to a determination that the identified accelerated FaaS operation has completed, a response to the endpoint computing device that includes a result of the identified accelerated FaaS operation.
Claim 37, A method comprising: exposing, by executing an instruction with processor circuitry, a first type of function as a service (FaaS) operation or a second type of FaaS operation to an edge device; selecting, by executing an instruction with the processor circuitry, one of processor circuitry or accelerator circuitry to process the first type of FaaS operation or the second type of FaaS operation included in a request; and sending, by executing an instruction with the processor circuitry, the request to the selected one of the processor circuitry or the accelerator circuitry.
11. One or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a network computing device to: identify an accelerated function-as-a-service (FaaS) operation that is to be performed on at least a portion of a request received from an endpoint computing device; identify compute requirements for the identified accelerated FaaS operation; select, based on the identified compute requirements, a platform to process the request from either (i) a processor platform of the network computing device that includes at least one processor that supports a plurality of non-accelerated FaaS operations or (ii) an accelerated platform of the network computing device that includes an accelerator that supports a plurality of accelerated FaaS operations; forward the received request to the selected platform; and transmit, in response to a determination that the identified accelerated FaaS operation has completed, a response to the endpoint computing device that includes a result of the identified accelerated FaaS operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467